Filed 3/21/14 P. v. Williams CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138905
v.
INDUGO A. WILLIAMS,                                                 (Marin County
                                                                    Super. Ct. No. SC183617E,
         Defendant and Appellant.                                   SC183620B)



         Indugo A. Williams appeals from a judgment of conviction and sentence imposed
after he entered a guilty plea to multiple counts and admitted serving a prior prison term.
His attorney has filed a brief seeking our independent review of the record, pursuant to
People v. Wende (1979) 25 Cal. 3d 436 (see Anders v. California (1967) 386 U.S. 738), in
order to determine whether there is any arguable issue on appeal. We find no arguable
issue and affirm.
         I. FACTS AND PROCEDURAL HISTORY
         In case number SC183617E, Williams was charged with attempted kidnapping
(Pen. Code, §§ 207, subd. (a), 664), assault by means likely to cause great bodily injury
(§ 245, subd. (a)(4)), and receiving stolen property (§ 496, subd. (a)).1 It was also alleged
that he had eight prior felony convictions for purposes of section 1203, subdivision


1        All statutory references are to the Penal Code.
                                                             1
(e)(4), and served eight prior prison terms within the meaning of section 667.5,
subdivision (b).
       In case number SC183620B, Williams was charged with second degree robbery
(§ 211) and receiving a stolen vehicle (§ 496d, subd. (a)). It was again alleged that he
had eight prior felony convictions (§ 1203, subd. (e)(4)) and served eight prior prison
terms (§ 667.5, subd. (b)).
       On March 7, 2013, Williams moved for a separate trial from his codefendants in
case number SC183617E. The record does not contain a ruling on this motion.
       On March 13, 2013, Williams signed a “Plea of Guilty” form in each case. In case
number SC183617E, he agreed to plead guilty to one count of assault by means likely to
cause great bodily injury (§ 245, subd. (a)(4)) and to admit a prison prior. In case number
SC183620B, he agreed to plead guilty to an amended count of accessory after the fact
(§ 32). The prosecutor agreed the other charges would be dismissed (with “Harvey
waivers”) and Williams would receive an aggregate three-year state prison sentence,
comprised of the two-year low term on the conviction for assault by means likely to
cause great bodily injury and a one-year consecutive term for the prior prison
enhancement (SC183617E), with a concurrent two-year middle term for the accessory
after-the-fact conviction (SC183620B). In the written plea agreements, which Williams
and his attorney signed, Williams indicated that he understood his maximum punishment
and understood and waived specified constitutional rights in entering his guilty pleas.
       At the plea hearing on March 13, 2013, Williams was present and represented
by counsel. The court reviewed the written plea forms with Williams, and Williams
confirmed that he signed them. After being advised of his constitutional rights and
acknowledging that he understood and waived those rights, Williams entered a plea of
guilty to the count of assault by means likely to cause great bodily injury, admitted the
prison prior, and entered a guilty plea to the accessory count, which was added to the
complaint by a stipulated amendment. The court found Williams’s pleas were
intelligent, knowing and voluntary and, based on the evidence received at the


                                             2
preliminary examination and the prosecutor’s statement, there was a factual basis for
the pleas.2
       The probation department’s presentence report recommended the imposition of
the upper term in SC183617E, and all counts to be served consecutively, but agreed to
follow the plea agreement for sentencing recommendations.
       On April 24, 2013, the court sentenced Williams to a total term of three years in
state prison, in accordance with the plea agreement. In each case, the court ordered a
restitution fund fine of $840 (§ 1202.4), converted the fines to jail time to be served
concurrent with the prison term, and imposed a court security fee of $40. Based on 84
days of presentence incarceration, the court granted Williams credit for time served and
reserved determination of the amount of victim restitution.3 Neither Williams nor his
attorney objected to any aspect of the sentence.
       On May 8, 2013, in both cases Williams filed a petition for a modification of his
sentence under section 1203.3, subdivision (b), requesting removal of an order
prohibiting contact with a codefendant. The court denied the petition.
       On June 4, 2013, in both cases Williams filed a petition to be resentenced so he
would receive custody credits for time he spent incarcerated from April 2012 to June
2012 on other charges, pursuant to section 4019, subdivision (a)(4). The court denied the
motion on the ground that the offenses in the present case occurred in 2013. There is no
indication in the record that Williams’s sentence in SC183617E and SC183620B
included or contemplated punishment for the offenses charged in any prior case.

2       According to the probation report in case number SC183617E, Williams and
others laid in wait for their victim and, wearing masks over their faces, attacked and beat
him. Based on the agreed factual basis for Williams’s plea as to case number
SC183620B, Williams drove the getaway car, which had been reported stolen, for a
codefendant who had taken a victim’s purse.
3       The reporter’s transcript states that the court granted 178 days of credit based on
84 days of presentence incarceration. The minute order and abstract of judgment state
that Williams received 168 days of credit for time served, based on 84 days of
presentence incarceration. Although the court’s oral pronouncement of sentence usually
prevails over a minute order, in this case the oral pronouncement of 178 days of credits
is not authorized by law. Based on the record, the abstract of judgment is correct.
                                              3
       On June 5, 2013, Williams filed a notice of appeal. In a request for a certificate
of probable cause, he stated that he was arrested for numerous crimes in April 2012,
pled guilty, and was released on probation in June 2012. He requested that credits for
his April to June incarceration “run concurrent with” his current sentence, pursuant to
section 4019. The record does not indicate that a certificate of probable cause was
granted.
       II. DISCUSSION
       Williams’s appellate counsel represents in the opening brief in this appeal that
counsel wrote to Williams and advised him of the filing of a Wende brief and his
opportunity to personally file a supplemental brief raising any issues he wished to call to
the court’s attention within 30 days.
       We have not received any filing from appellant.
       We find no arguable issues on appeal.
       There are no legal issues that require further briefing.
       III. DISPOSITION
       The judgment is affirmed.



                                                  NEEDHAM, J.



We concur.




SIMONS, Acting P.J.




BRUINIERS, J.


                                              4